United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                          June 14, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 04-50057
                             Summary Calendar



                       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,

                                  versus

                         FRANCISCO PEREZ-GOMEZ,
                                                     Defendant-Appellant.



            Appeal from the United States District Court
                  for the Western District of Texas
                     USDC No. DR-03-CR-365-1-AML


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Francisco    Perez-Gomez     appeals   from    his     guilty-plea

conviction for improper entry by alien, subsequent offense, in

violation of 8 U.S.C. § 1325(a)(1).

           Perez-Gomez argues that the district court abused its

discretion when it denied his request for a continuance of his

sentencing hearing because he was unable to gather the materials

necessary to file objections to two prior uncounseled misdemeanor

convictions that were used to calculate his criminal history score.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
          Perez-Gomez’s argument that more time was needed is not

supported by the record, because the record indicates that at the

sentencing hearing Perez-Gomez had the necessary information to

challenge at least one of the convictions at issue, yet he did not

submit this information into evidence.   The record also indicates

that the uncounseled misdemeanor convictions arose out of the same

division and district as the instant conviction, and neither the

record nor Perez-Gomez’s arguments explain why more time was needed

to secure the relevant documentation before his sentencing hearing,

nor do his arguments explain why he only offers conjecture to this

court more than one year after the sentencing hearing.

          Finally, Perez-Gomez does not argue that in connection

with his two prior uncounseled pleas he did not fully understand

the charge or the range of potential imprisonment, he does not

articulate the additional information that counsel could have

provided, nor does he argue that he was unaware of his right to be

counseled prior to and at his arraignment.   See Iowa v. Tovar, 541

U.S. 77, 92-93 (2004).   Perez-Gomez concedes that he was informed

of his right to an attorney, that he was told that he could hire an

attorney or have a court-appointed attorney if he could not afford

to hire counsel, and that he was told that he had the right to give

up his right to an attorney and plead guilty immediately.      His

argument thus does not indicate that he did not competently and

intelligently waive his right to the assistance of counsel in



                                 2
connection with the uncounseled misdemeanor convictions that are at

issue.   Id. at 91-92.

           Based   on   the   foregoing,    Perez-Gomez   has   failed    to

establish that the district court’s denial of his motion for a

continuance   resulted   in   specific     and   compelling,   or   serious,

prejudice.    He has therefore failed to establish that the denial

was an abuse of the district court’s discretion.        See United States

v. Barnett, 197 F.3d 138, 144 (5th Cir. 1999).

           The district court’s judgment is AFFIRMED.




                                    3